The plaintiff in this case is the beneficiary named in the policy sued upon. In addition to the defenses urged in Succession of Frank Watson v. Metropolitan Life Insurance Company,183 La. 25, 162 So. 790, which is finally decided this day, the defendant pleaded the unconstitutionality of Act No. 193 of 1906.
For the reasons assigned in our original opinion in this case, it is apparent *Page 53 
that the pleaded unconstitutionality of the act, although the plea was overruled by the Court of Appeal, is not before us, and, therefore, is not reviewable by this court, in this proceeding.
All other issues in the case are disposed of by the opinion and decree in Succession of Frank Watson v. Metropolitan Life Ins. Co., mentioned supra.
For the reasons assigned in the original opinion in this case and in Succession of Frank Watson v. Metropolitan Life Insurance Company, the original opinion and decree herein are reinstated and made the final judgment of the court.